Citation Nr: 1445079	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  07-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected chondromalacia patella of the left knee. 

2.  Entitlement to an increased rating in excess of 20 percent for the service-connected chondromalacia patella of the right knee. 

3.  Entitlement to an increased rating in excess of 30 percent for the service-connected left hallux valgus, flexion contracture involving the great toe's interphalangeal (IP) joint and degenerative changes.

4.  Entitlement to service connection for bunion deformity with hammer toes of the lesser toes on the right foot, secondary to left hallux valgus.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right inguinal hernia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to a total temporary rating under 38 C.F.R. § 4.30 for surgery performed March 9, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to July 1978 with subsequent service in the Navy Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In September 2006 the RO denied an increased rating higher than 20 percent for the bilateral knee disabilities and higher than 30 percent for left hallux valgus deformity.  The RO denied service connection for bunion deformity with hammer toes of the lesser toes on the right foot, secondary to left hallux valgus, finding that new and material evidence had not been received to reopen the claim in August 2010.  In June 2012 the RO denied entitlement to a temporary total evaluation for surgery performed on March 9, 2012.  The RO denied entitlement to a TDIU and compensation under 38 U.S.C.A. § 1151 for right inguinal hernia in August 2013.  

The Board remanded the issues of entitlement to increased ratings for the bilateral knees and left hallux valgus deformity in February 2011 so that additional evidence could be added to the record.

In May 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.

With respect to the service connection claim for a right foot disability, the RO previously denied this claim in August 2005.  While the Veteran did not appeal this rating decision, a July 2006 VA examination report, within one year of the August 2005 rating decision, notes that the Veteran reported that he had surgery to both feet prior to service and passed his entrance examination, but later experienced problems while in service and was discharged medically.  This constitutes new and material evidence related to the service connection claim for right foot bunion deformity with hammertoes on the right foot, as one of the material issues is whether his right foot disability, which pre-existed service, was aggravated by his military service.  The credibility of the Veteran's statements that he experienced problems with his feet in service is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence was received prior to the expiration of the appeals period, the August 2005 rating decision remained pending and was not final.  See 38 C.F.R. § 3.156(b).  For this reason the issue on appeal is entitlement to service connection for a right foot disability on the merits without consideration of the threshold issue of whether new and material evidence has been received to reopen the claim.

The issues of entitlement to increased ratings for the bilateral knee and left foot disabilities, entitlement to compensation under 38 U.S.C.A. § 1151 for hernia, entitlement to a total temporary evaluation for right foot surgery under 38 C.F.R. § 4.30 for March 9, 2012, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's bunion deformity with hammer toes of the lesser toes on the right foot is secondary to his service-connected left hallux valgus deformity.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bunion deformity with hammer toes of the lesser toes on the right foot, secondary to left hallux valgus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bunion deformity with hammer toes of the lesser toes on the right foot, secondary to left hallux valgus, which, other than the issues addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.



II.  Right Foot Bunion Deformity

The Veteran seeks service connection for bunion deformity with hammer toes of the lesser toes on the right foot, both as secondary to his left hallux valgus deformity, and aggravated by his military service.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the question of the proper interpretation of sections 1111 and 1153 and the validity of the pertinent part of 38 C.F.R. § 3.304(b) under that interpretation).  

Service connection also may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran's February 1976 enlistment examination shows that clinical evaluation of the feet was normal.  However, it was noted that the Veteran had had bilateral surgery on the feet with better results on the right foot.  A separate February 1976 clinical record notes that the Veteran had bilateral hallux valgus deformity, left greater than right.  He had an up-going second toe bilateral secondary to hallux valgus but surprisingly very little bunion formation.  He was found to be not qualified for entry into the military.  He later had bilateral bunionectomies performed for hallux valgus deformities in March 1976.  A June 1976 private treatment record notes that the Veteran showed significant improvement after the surgeries and was able to play basketball without pain.  He was admitted into military service in June 1976.  While the Veteran's entrance examination was negative, the record shows clear and unmistakable evidence that the Veteran had a pre-existing hallux valgus deformity of the right foot prior to entry into the military.  Thus, the next inquiry is whether there is evidence that the pre-existing right foot disability increased in service.

In April 1978 the Veteran started to have problems wearing safety shoes and it was noted that his hallux valgus deformity had returned on the left.  A later April 1978 treatment record also notes that the Veteran had a breakdown of the skin in the old bunionectomy scar.  A June 1978 report of medical board notes that the Veteran had a history of bilateral hallux valgus prior to enlistment with having bilateral bunionectomies prior to enlistment.  The right had remained asymptomatic but the left foot had a recurrent hallux valgus.  It was noted that the right foot had a healed dorsal medial scar from previous bunion surgery.  The remainder of the physical examination of the right foot was normal.  The Veteran was found unfit for active duty due to his left foot disability.

After active duty the Veteran underwent VA examination in March 1979 and it was found that the Veteran had no symptoms in his right foot.  An October 5, 1981 operation report notes that surgery was performed on the right foot, but this appears to be a clerical error as subsequent treatment records refer only to surgery for left hallux valgus on that date.

There are no further treatment records pertaining to the right foot disability until a September 1996 x-ray examination notes bilateral hallux valgus with hammertoe deformities.  A March 2004 podiatry record also notes a painful bilateral bunion deformity.  A June 2008 VA treatment record notes the Veteran complained of balance problems due to his foot disabilities.  This record also notes that the Veteran had severe crossover of the second hammertoe deformity with bunion and hallux valgus on the right.

There are three medical opinions addressing the etiology of the right foot bunion deformity with hallux valgus deformity.  A VA medical opinion in January 2005 notes that the examiner did not feel that the right foot disability was secondary to the left foot disability, but there was no rationale provided for the opinion.

An October 2008 medical opinion from the Veteran's VA podiatrist noted that the deformities on the right foot were "certainly related to the previous deformities on the left in terms of cause and effect, and were exacerbated by his activities over the years including the military."  

Finally in July 2012, a VA examiner found that the Veteran's right foot bunion deformity clearly and unmistakably pre-existed service and was not aggravated therein.  However, the examiner did not address whether the Veteran's right foot disability was caused or aggravated by the service-connected left foot disability.

Notwithstanding the medical opinion by the VA podiatrist in October 2008, the evidence does not really show any aggravation of the right foot disability during the Veteran's period of military service, as in contrast to the left foot which was symptomatic in service, the Veteran did not have any problems with his right foot in service.  Even though the Veteran complained of foot problems in service on examination in July 2006, the rest of the clinical evidence shows it was actually only the left foot that had problems in service.  Therefore, the presumption of aggravation is not shown in service.

However, the October 2008 medical opinion does support that the Veteran's right foot disability is related to his hallux valgus deformity on the left.  While the October 2008 opinion did not include a rationale, the opinion is supported by other medical evidence of record.  The Veteran has had multiple surgeries on the left foot over the years and it was noted in June 2008 that he had balance problems due to his foot disabilities; and his right hammertoe deformities with bunions were found to be severe in June 2008, whereas previous records dating back to prior to the military noted very few bunion deformities.

While there are two negative opinions of record, the 2005 opinion does not include any rationale for the statement, and the 2012 opinion does not address all theories of entitlement.  Therefore, based on a review of the evidence of record it is at least as likely as not that the Veteran's right bunion deformities with hammertoes are related to his left hallux valgus deformities on the basis of aggravation.  For this reason all doubt is resolved in the Veteran's favor and the Veteran's service connection claim for bunion deformity with hammer toes of the lesser toes on the right foot, secondary to left hallux valgus is granted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bunion deformity with hammer toes of the lesser toes on the right foot, secondary to left hallux valgus is granted.


REMAND

I.  38 U.S.C.A. § 1151 for Right Inguinal Hernia

The Veteran contends that a surgery at the Salem VAMC to repair his hallux valgus deformities with hammertoes and bunions on the right foot on March 9, 2012 resulted in his inguinal hernia disability because of the morphine he was given for the surgery making it unsafe for him to use the restroom.  VA treatment records note the Veteran's complaints at the time of the surgery of a right inguinal hernia appearing.  VA treatment records also show the Veteran underwent surgery to repair the right inguinal hernia in July 2012.  A medical opinion is warranted to determine whether at the time of the March 9, 2012 surgery, the Veteran suffered an additional disability that was not the result of the Veteran's willful misconduct and, which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran at the VAMC in Salem, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  

II.  Knees

The Veteran testified at the May 2014 Board hearing that his knees had gotten worse since the last compensation and pension evaluation in  2013.  See Board Hearing Transcript, p. 6.  Specifically he indicated that he keeps getting cortisone shots for pain and feels that he cannot work as a result of his knees.  As the record shows the Veteran was last evaluated for his knee disabilities in April 2013, an additional examination is warranted to determine the present severity of the bilateral knee disabilities.

III.  Compensation under 38 C.F.R. § 4.30 for surgery performed March 9, 2012.

Given that the Board has granted service connection for bunion deformity with hammer toes of the lesser toes on the right foot, as noted above, the issue of entitlement to a total temporary rating under 38 C.F.R. § 4.30 for surgery performed March 9, 2012 on the right foot should be adjudicated on the merits.

IV.  Left Hallux Valgus

The Veteran is presently service connected for left hallux valgus deformity with a disability rating of 30 percent, which is the highest schedular rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for severe foot injury.  The Veteran can receive a higher rating, however, if the impairment associated with his left hallux valgus deformity amounts to loss of use of the foot.  The Veteran testified at the May 2014 hearing that he had difficulty walking as a result of his recent left foot surgery.  See Board Hearing Transcript, p. 9.  Virtual VA records also show that the Veteran has since undergone another surgery for his left foot disability in September 2014.  Additional examination is warranted to determine the present severity of the Veteran's left hallux valgus disability.

V.  TDIU

The medical examinations addressing the knees and left foot disabilities should also address whether the Veteran has been rendered unemployable as a result of his service-connected disabilities (including his now service-connected right foot disability).  The Veteran testified that he had applied for Social Security Administration (SSA) disability benefits and had an upcoming hearing.  Any available records from his SSA application should be obtained, as well.

Accordingly, the case is REMANDED for the following action:

1.  Implement the above Board decision awarding service connection for right foot bunion deformities and hammertoes.

2.  Make arrangements to obtain the Veteran's complete treatment records (to include any archived records) from the Salem VA treatment facilities, dated from February 2014 to present, pertaining to the feet and knees.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Make arrangements to obtain any available information concerning the Veteran's recent application for SSA disability benefits including any hearing transcript.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

4.  Thereafter, schedule the Veteran for the appropriate VA examination(s) with a physician(s) addressing the Veteran's 38 U.S.C.A. § 1151 claim with respect to right inguinal hernia as a result of medication given for right foot surgery performed on March 9, 2012.  The examiner(s) should review the claims folder in conjunction with the examination. 

The examiner(s) should provide opinions as to the following: 

(a)  Was the Veteran's right inguinal hernia proximately caused by the medication the Veteran was given for his right foot surgery when he used the restroom right after the surgery?

(b)  Is the Veteran's right inguinal hernia the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medication for the right foot surgery on March 9, 2012, and resultant safety measures in the recovery room? 

(c)  In the course of the March 9, 2012 surgery did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d)  Was the proximate cause of the March 9, 2012 surgery an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered right inguinal hernia to be an ordinary risk of the treatment at issue? 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Schedule the Veteran for a VA orthopedic examination to address the present severity of his bilateral knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed. The examiner should describe how the disabilities affect the Veteran's daily life and employment.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right and left knee joints.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected chondromalacia patella.

In addressing whether there is recurrent subluxation or lateral instability, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

If there is any ankylosis of the knees, please state to what degree.

In conducting range of motion testing of the knees, the examiner should specifically note whether - upon repetitive motion of the Veteran's knees - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner also should discuss the impact the Veteran's bilateral knee disability has on his ability to seek and maintain gainful employment, and indicate whether such disabilities, either alone or in combination with the Veteran's remaining service-connected disabilities, render him unemployable.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for the appropriate VA examination to address the present severity of his bilateral foot disabilities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected hallux valgus of the left foot and bunion deformity with hammertoes of the right foot.  The examiner should describe how the disabilities affect the Veteran's daily life and employment.

The examiner should state whether the impairment in the right or left foot is severe enough to be considered akin to loss of use of the foot.  
 
The examiner also should discuss the impact the Veteran's bilateral foot disability has on his ability to seek and maintain gainful employment, and indicate whether such disabilities, either alone or in combination with the Veteran's remaining service-connected disabilities, render him unemployable.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, readjudicate the claims on appeal, including the issue of entitlement to a total temporary rating under 38 C.F.R. § 4.30 for surgery performed March 9, 2012 on the right foot on the merits.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


